                              UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
____________________________________
MISH INT’L MONETARY INC.,                :
on behalf of itself and                  :
all others similarly situated,           :
                                         :     Case No. 20-cv-04577
        v.                               :
                                         :     Judge Gary Feinerman
VEGA CAPITAL LONDON, LTD.                :     Magistrate Judge Jeffrey T. Gilbert
and JOHN DOES 1-100.                     :
____________________________________x

                             JOINT MOTION FOR ENTRY OF
                          AN AGREED PROPOSED PROTECTIVE
                         ORDER REGARDING CONFIDENTIALITY

       Pursuant to Federal Rule of Civil Procedure 26(c), Plaintiff Mish International Monetary

Inc. and Defendant Vega Capital London, Ltd. jointly move this Court for entry of the enclosed

agreed-upon [Proposed] Stipulated Protective Order. In support of this motion, they state as

follows:

       1.      Defendant is prepared to produce its initial regulatory document production to

Plaintiff. Such production includes confidential information. The parties also anticipate that

they may need to exchange additional confidential information.

       2.      In order to facilitate the exchange of confidential information, the parties agree

that entry of a protective order is appropriate.

       3.      Attached hereto as Exhibit A is a .pdf copy of the proposed protective order

agreed-upon by the parties. Contemporaneously with this filing, the parties have also transmitted

a Microsoft Word version of the proposed order to this Court at the following email address:

Proposed_Order_Feinerman@ilnd.uscourts.gov.

       WHEREFORE, Plaintiff Mish International Monetary Inc. and Defendant Vega Capital

London, Ltd. respectfully request that this Court enter the attached proposed protective order.



                                                   1
Dated: November 4, 2020
Respectfully submitted,

/s/ Andrew Szot                             /s/ Amy Graham Doehring
Marvin A. Miller                            Amy Graham Doehring
Andrew Szot                                 Akerman LLP
Miller Law LLC                              71 S. Wacker Drive, 47th Floor
115 S. LaSalle Street, Suite 2910           Chicago, IL 60606
Chicago, Illinois 60603                     (312) 634-5700
312.332.3400                                amy.doehring@akerman.com
mmiller@millerlawllc.com
                                            Michael P. Kelly
Christopher Lovell                          Akerman LLP
Christopher M. McGrath                      750 Ninth Street, N.W., Suite 750
Lovell Stewart Halebian Jacobson LLP        Washington, DC 20001
500 Fifth Avenue, Suite 2440                (202) 393-6222
New York, New York 10110                    michael.kelly@akerman.com
212-608-1900
clovell@lshllp.com
                                         Joel S. Forman
Counsel for Plaintiff Mish International Meghan K. Boland
Monetary Inc.                            Akerman LLP
                                         520 Madison Avenue, 20th Floor
                                         New York, NY 10022
                                         (212) 880-3800
                                         joel.forman@akerman.com
                                         meghan.boland@akerman.com

                                            Counsel for Defendant Vega Capital London,
                                            Ltd.




                                        2
                                CERTIFICATE OF SERVICE
       I hereby certify that on November 4, 2020, I caused a true and correct copy of the foregoing

Joint Motion For Entry of An Agreed Proposed Protective Order Regarding Confidentiality

to be served on all counsel of record via filing electronically on the Court’s CM/ECF system.

                                                    /s/ Andrew Szot




                                                3
